ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Victor Harlan Smith committed professional misconduct warranting public discipline — namely, failing to re- ' spond to discovery requests, resulting in a court ordering respondent to respond- and sanctioning respondent’s clients, and failing to cooperate with a disciplinary investigation. See Minn. R. Prof. Conduct 1.3, 3.2, 3.4(d), 8.1(b), 8.4(d); Rule 25, Rules on Lawyers Professional Responsibility (RLPR). Respondent failed to file an answer to the petition.
On March 29, 2016, the Director filed a motion for summary relief pursuant to Rule 13(b), RLPR. On April 19, 2016, we filed an order deeming the allegations in the petition admitted. See Rule 13(b), RLPR. The parties were invited to submit briefs on the appropriate discipline to be imposed; however, only the Director filed a brief on the issue of the appropriate discipline.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Victor Harlan Smith is indefinitely suspended from the practice of law, with no right to petition for reinstatement for 6 months.
2. Respondent may petition for reinstatement pursuant to Rule 18(a) — (d), RLPR. Reinstatement is conditioned on successful completion of the written examination that is required for admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility and satisfaction of continuing legal education requirements pursuant to Rule 18(e), RLPR.
3.Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/_
David R. Stras
Associate Justice